Allowable Subject Matter
	Claims 1, 4, 7-9, and 11 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1 and 9, the prior art of record fails to teach or suggest, either alone or in combination “obtaining a color temperature compensation coefficient of the display;
calculating a target color temperature of the display according to the color temperature data of the background environment and the color temperature compensation coefficient; obtaining a gamma voltage corresponding to the target color temperature;
controlling the display to adjust the color temperature of the display to the target color temperature according to the obtained gamma voltage; wherein the step of detecting current color temperature data of the background environment right behind the display comprises detecting and calculating the color temperature compensation coefficient of the display in advance, which comprises the following step: detecting first color temperature data of the background environment which is obtained through light that does not obtained transmit through the display; detecting second color temperature data of the background environment which is obtained through light that transmits through the display; determining the color temperature compensation coefficient according to the first color temperature data of the background environment and the second color temperature data of the background environment; and storing the color temperature compensation coefficient.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEJOON AHN/Primary Examiner, Art Unit 2628